If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


MEEMIC INSURANCE COMPANY,                                           FOR PUBLICATION
                                                                    June 9, 2022
               Plaintiff-Appellant,                                 9:05 a.m.

v                                                                   No. 356739
                                                                    Kent Circuit Court
CHRISTIAN CARE MINISTRY, INC.,                                      LC No. 20-005054-NZ

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and M.J. KELLY and YATES, JJ.

YATES, J.

         The no-fault act, MCL 500.3101 et seq., permits an individual with health coverage to buy
a coordinated no-fault automobile insurance policy at a reduced price, which makes sense because
when no-fault insurance and health coverage are coordinated, the health insurer is primarily liable
for the insured’s medical expenses. Under MCL 500.3109a, coordination of coverage occurs with
“other health and accident coverage on the insured,” meaning that the insured must obtain payment
and services from the health insurer if health coverage is available. Josephus Vanderlinden bought
no-fault insurance at a lower price from Plaintiff Meemic Insurance Company (Meemic) based on
inclusion of a coordination provision. But Vanderlinden does not have traditional health insurance.
He participates in Medi-Share, a program administered by Defendant Christian Care Ministry, Inc.
(CCM), which operates as a voluntary health care sharing ministry under Michigan law. The trial
court ruled that coordination does not apply to Medi-Share. We agree, and so we affirm.

                                I. FACTUAL BACKGROUND

       On May 9, 2019, Josephus Vanderlinden suffered severe injuries in an automobile
accident. At that time, he had no-fault insurance under a policy issued by Plaintiff Meemic, and
he was also a member of Medi-Share—a program administered by Defendant CCM. As his
medical expenses resulting from the accident mounted, Meemic stepped in and paid more than




                                               -1-
$685,000 to cover those costs in the form of PIP benefits.1 Then Meemic filed this action against
CCM, alleging that CCM was obligated by MCL 500.3109a and Meemic’s coordination-of-
coverage policy language to bear the primary responsibility for Vanderlinden’s medical expenses.
CCM moved for summary disposition under MCR 2.116(C)(10) in the trial court, which notified
the parties of MCL 550.1865 contained in the Health Care Sharing Ministries Freedom to Share
Act, MCL 550.1861 et seq., and requested supplemental briefing on the effect of that statute. After
receiving supplemental briefs and hearing oral argument, the trial court granted CCM’s motion for
summary disposition by ruling that Medi-Share qualifies as a health care sharing ministry and, as
a result, is neither an insurer nor subject to the insurance laws of the State of Michigan, including
coordination of coverage under MCL 500.3109a. Meemic appealed that ruling.

                                     II. LEGAL ANALYSIS

        The trial court awarded summary disposition to Defendant CCM under MCR 2.116(C)(10)
solely on the basis of the Health Care Sharing Ministries Freedom to Share Act, MCL 550.1861 et
seq., and particularly upon language in MCL 550.1867. “We review de novo a trial court’s
decision on a motion for summary disposition.” El-Khalil v Oakwood Healthcare, Inc, 504 Mich
152, 159; 934 NW2d 665 (2019). A summary disposition motion under MCR 2.116(C)(10) “tests
the factual sufficiency of a claim.” Id. at 160. When addressing such a motion, “a trial court must
consider all evidence submitted by the parties in the light most favorable to the party opposing the
motion.” Id. “A motion under MCR 2.116(C)(10) may only be granted when there is no genuine
issue of material fact.” Id. “‘A genuine issue of material fact exists when the record leaves open
an issue upon which reasonable minds might differ.’” Id. With these standards in mind, we must
take up what largely amounts to an issue of statutory interpretation.

        Plaintiff Meemic contends that the coordination-of-coverage provision in the no-fault act,
MCL 500.3109a, coupled with the coordination-of-coverage language in Josephus Vanderlinden’s
automobile insurance policy, dictates the outcome of the summary disposition motion. In contrast,
Defendant CCM insists that language from the Health Care Sharing Ministries Freedom to Share
Act in MCL 550.1867 controls the outcome of the motion for summary disposition by prohibiting
coordination of coverage with its Medi-Share program. Thus, we must wrestle with two separate
statutory schemes. “In every case requiring statutory interpretation, we seek to discern the ordinary
meaning of the language in the context of the statute as a whole.” TOMRA of North America, Inc
v Dep’t of Treasury, 505 Mich 333, 349; 952 NW2d 384 (2020). And if a potential conflict
between two statutory schemes arises, “ ‘it is our duty to, if reasonably possible, construe them
both so as to give meaning to each; that is, to harmonize them.’ ” Id., quoting Nowell v Titan Ins
Co, 466 Mich 478, 483; 648 NW2d 157 (2002) (interpreting no-fault act). Finally, “[i]nsurance
policy provisions that conflict with statutes are invalid[,]” Corwin v DaimlerChrysler Ins Co, 296
Mich App 242, 261; 819 NW2d 68 (2012), so the competing statutory provisions—rather than the



1
 The term “PIP benefits” may seem odd to an uninitiated reader of no-fault decisions because that
acronym cannot readily be derived from “personal protection insurance.” But the acronym is used
“by convention” to avoid confusion with property protection insurance benefits, which are called
PPI benefits. McKelvie v Auto Club Ins Ass’n, 459 Mich 42, 44 n 1; 586 NW2d 395 (1998). PIP
benefits are also known as “first party” benefits. See id.


                                                -2-
language in any insurance policy or agreement—must drive our analysis. See Bronson Health Care
Group, Inc v State Auto Prop and Cas Ins Co, 330 Mich App 338, 343; 948 NW2d 115 (2019).

        Plaintiff Meemic frames resolution of this dispute as nothing more than a straightforward
application of coordination of coverage under MCL 500.3109a. According to that statute, “when
an individual has health insurance, the individual may purchase a coordinated no-fault automobile
insurance policy at a reduced premium.” Farm Bureau Gen Ins Co v Blue Cross Blue Shield of
Mich, 314 Mich App 12, 21; 884 NW2d 853 (2016). Josephus Vanderlinden did exactly that when
he bought no-fault insurance from Meemic, and he received a break on the cost of his premium as
a result. But “[w]hen no-fault coverage and health insurance coverage are coordinated, the health
insurer is primarily liable for the insured’s medical expenses.” Id. That is, “ ‘the no-fault insurer
is not subject to liability for medical expense that the insured’s health care insurer is required,
under its contract, to pay for or provide.’ ” Id. Accordingly, “if an insured chooses to coordinate
no-fault and health coverage under MCL 500.3109a, the insured is required ‘to obtain payment
and services from the health insurer to the extent of the health coverage available from the health
insurer.’ ” Id. Thus, argues Meemic, Vanderlinden must look to Defendant CCM and its Medi-
Share program to obtain payment and services for the medical consequences of his accident.

         But Defendant CCM cites MCL 550.1867 in the Health Care Sharing Ministries Freedom
to Share Act in an effort to avoid coordination of coverage under the no-fault act. As a matter of
Michigan law, a health care sharing ministry is a faith-based arrangement that involves “matching
its participants who have financial or medical needs with participants who have the ability to assist
in meeting those needs according to criteria established for the ministry by the eligible entity.”
See MCL 550.1867(b). A health care sharing ministry “[p]rovide[s] for the financial or medical
needs of a participant through voluntary contributions by its participants.” See MCL 550.1867(c).
Thus, a health care sharing ministry runs on a voluntary system of payments to meet financial or
medical needs of its participants.2 Moreover, MCL 550.1867(g) requires a health care sharing
ministry to furnish a written disclaimer to actual and potential participants stating that it “is not an
insurance company and the financial assistance provided through the ministry is not insurance[.]”3
Also, the disclaimer must explain that each “participant who receives assistance from the ministry
for his or her financial or medical needs remains personally responsible for the payment of all of
his or her medical bills and other obligations incurred in meeting his or her financial or medical
needs.” See MCL 550.1867(g). Citing the language of the mandatory disclaimer, CCM insists


2
  To be sure, the Medi-Share program at issue in this case contemplates that each member will pay
a “monthly share” to provide for administrative expenses and the needs of other members. Beyond
that, the program guidelines set up a tiered system of monthly shares that takes into account health
risks and age, so Medi-Share makes some effort to equate monthly shares with likely needs.
3
  Our Legislature has not only dictated that “[a]n eligible entity may establish and operate a health
care sharing ministry under this act[,]” i.e., the Health Care Sharing Ministries Freedom to Share
Act, see MCL 550.1865, but also made clear that “[a]n eligible entity that establishes and operates
a health care sharing ministry in compliance with this act is not engaged in the business of
insurance in this state and the entity and ministry are not subject to the insurance laws of this state.”
Id.



                                                  -3-
that participants in its Medi-Share program have neither insurance nor coverage for their medical
expenses because their participation guarantees them no payments and, instead, leaves them
“personally responsible” for their medical expenses. Id.

        If Defendant CCM is correct, Josephus Vanderlinden’s contractual promise of coordination
of coverage made to Plaintiff Meemic was just illusory,4 and the reduced premium he paid for no-
fault coverage afforded him an indefensible windfall. But CCM cannot be blamed for that result
if Michigan law excuses CCM from coordination of coverage under the no-fault act. We must
now determine how to harmonize the no-fault act and the Health Care Sharing Ministries Freedom
to Share Act by considering whether coordination of coverage under MCL 500.3109a and health
care sharing on a voluntary basis under MCL 550.1867 can coexist. We begin with first principles.
As a matter of Michigan law, “[c]oordination of no-fault and health coverages is optional.”
Tousignant v Allsate Ins Co, 444 Mich 301, 307; 506 NW2d 844 (1993). Any person “who desires
duplicative medical coverage from no-fault and health insurers can, by not coordinating and thus
paying higher premiums, contract for coverage both by a no-fault insurer and a health insurer.” Id.
“Insureds who coordinate, and thus pay a reduced premium, however, are deemed to have made
the health insurer the ‘primary’ insurer respecting injuries in an automobile accident.” Id.
Josephus Vanderlinden made that election when he bought no-fault insurance with coordination
of coverage from Meemic, which cannot be declared “primary” if Vanderlinden had “other health
and accident coverage” as that term is used in MCL 500.3109a(1). See Owens v Auto Club Ins
Ass’n, 444 Mich 314, 317; 506 NW2d 850 (1993).

        What constitutes “other health and accident coverage” is a matter of recurring debate, see
Jarrad v Integon Nat’l Ins Co, 472 Mich 207, 212-217; 696 NW2d 621 (2005), but the breadth of
“other health and accident coverage” is not coterminous with the concept of health insurance. Id.
at 217. “[T]he Legislature used the broader term ‘coverage’ rather than ‘insurance[,]’ ” id., so the
inquiry “is not whether an insurance company actually provided the coverage, but rather whether
the coverage is typically provided by an insurance company.” Id. Many forms of benefits have
fit comfortably under the umbrella of “other health and accident coverage.” For instance,
“Medicare is sufficiently similar to an insurance policy to constitute ‘health and accident
coverage.’” Id., citing LeBlanc v State Farm Mut Auto Ins Co, 410 Mich 173, 205; 301 NW2d
775 (1981). In the same manner, “military benefits and HMO benefits have been treated as
sufficiently akin to insurance to constitute health and accident coverage.” Id., citing Tatum v Gov’t
Employees Ins Co, 431 Mich 663, 669-670; 431 NW2d 391 (1988) and United States Fidelity &
Guaranty Co v Group Health Plan of Southeast Michigan v Group Health Plan, 131 Mich App




4
  We cannot necessarily ascribe impure motives to Josephus Vanderlinden because he might have
thought he had coverage through Medi-Share that could be coordinated with his no-fault insurance.
But the Medi-Share program guidelines distributed to actual and prospective members make clear
that members have no right to anything, that they are “solely responsible for the payment of” their
medical bills, and that “no Member may or shall be compelled to make sharing contributions” to
aid them.



                                                -4-
268, 272-273; 345 NW2d 683 (1983). Also, our Supreme Court has ruled that self-funded long-
term-disability plans amount to “health and accident coverage.” Jarrad, 472 Mich at 218-224.

        Despite the long line of cases fitting a wide variety of benefit programs into the term “other
health and accident coverage” to provide for coordination of coverage under MCL 500.3109a, we
conclude that allowing coordination of coverage with what a health care sharing ministry provides
is a bridge too far. To determine whether what a health care sharing ministry provides should be
characterized as “other health and accident coverage,” we must consider “whether the coverage is
typically provided by an insurance company.” Jarrad, 472 Mich at 217. Under MCL 550.1867,
which prescribes the requirements for a health care sharing ministry, “[w]hether any participant in
the ministry chooses to assist another participant who has financial or medical needs is totally
voluntary.”5 MCL 550.1867(g). Needless to say, no coverage “typically provided by an insurance
company” depends solely on the generosity of others. See Jarrad, 472 Mich at 217. Beyond that,
MCL 550.1867(g) expressly mandates that each participant in a health care sharing ministry “who
receives assistance from the ministry for his or her financial or medical needs remains personally
responsible for the payment of all of his or her medical bills and other obligations incurred in
meeting his or her financial or medical needs.” This arrangement is the antithesis of coverage,
which by its very nature provides protection against personal financial responsibility. Finally,
what a health care sharing ministry offers to its participants cannot even be regarded as something
akin to self-insurance because no participant indemnifies himself or herself to satisfy medical
expenses. See Jarrad, 472 Mich at 219. In sum, we can find no basis to characterize what a health
care sharing ministry provides to its participants as “other health and accident coverage” for
purposes of coordination of coverage under the no-fault act, MCL 500.3109a. Our Legislature
placed its imprimatur upon health care sharing ministries operating entirely outside the insurance
system and providing assistance to the participants on a purely voluntary basis. Therefore, it
should come as no surprise that health care sharing ministries do not furnish “other health and
accident coverage” within the contemplation of the no-fault act for purposes of coordination of
coverage under MCL 500.3019a.6




5
  By statute, a health care sharing ministry “means a program established by an eligible entity for
the sharing of finances and health care in compliance with this act[,]” i.e., the Health Care Sharing
Ministries Freedom to Share Act. See MCL 550.1863(b). An “‘eligible entity’ means a faith-
based, nonprofit entity that maintains tax-exempt status under section 501(c) of the internal
revenue code, 26 USC 501.” MCL 550.1863(a).
6
  To the extent that health care sharing ministries exist outside the insurance system in the State of
Michigan and provide assistance based entirely upon voluntary contributions, they may present a
moral hazard. They can charge members for administrative expenses and take on members without
regard to the risks associated with those members, yet they cannot be held liable when one of their
members suffers a catastrophic injury and requires immense payments for medical care. Because
health care sharing ministries can disclaim liability, the medical costs may wind up being borne
by either the injured member or an insurer or health-care provider. But our Legislature has chosen
to authorize health care sharing ministries to operate in that way, and we are not empowered to
overrule that choice simply because it presents an inevitable risk.


                                                 -5-
Affirmed.

                  /s/ Christopher P. Yates
                  /s/ Amy Ronayne Krause
                  /s/ Michael J. Kelly




            -6-